Title: To Thomas Jefferson from Lafayette, 1 July 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


        
          [Sir]
          [Tyree’s P]lantation July the 1st 1781
        
        I Have Been Honoured with your favor of the 14th and while I am to thank you for the pains You took of Acquainting me with particulars Relative to Col. Ross, I feel a sincere pleasure in this opportunity to Continue our Correspondance. The Honor of Hearing from you Shall Ever Be wellcome, and I Beg leave from time to time to present You with the Camp Gazette, and with the assurance of My affectionate Regard.
        I Had Some days ago the Honor of transmitting a letter which the president of Congress Called a very important one. Should my Suspicions prove true I Congratulate the Cause in General upon this Choice, and Beg leave to Assure you that on Every […] Be Happy to Make Any Commun […] to Your present purposes. With the Highest Regard and a Sincere Attachem[ent] I Have the Honor to Be Dear Sir Your Most obedient Humble Servant,
        Lafayette
        Since My last His Lordship Has Remained into Williamsburg.
      